                                                                    Case 2:16-cv-01811-GMN-DJA Document 110 Filed 09/11/19 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            8    Certificateholders of the CWABS, Inc.,
                                                                 Asset-Backed Certificates, Series 2006-2
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   DITECH FINANCIAL LLC F/K/A GREEN               Case No.: 2:16-cv-01811-GMN-DJA
AKERMAN LLP




                                                                 TREE SERVICING LLC,
                                                            13
                                                                               Plaintiff,                       MOTION TO REMOVE ATTORNEY
                                                            14                                                  FROM ELECTRONIC SERVICE LIST
                                                                 vs.
                                                            15
                                                                 SOMMERSET       PARK     HOMEOWNERS
                                                            16   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC; ALESSI & KOENIG, LLC,
                                                            17
                                                                                  Defendants.
                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            19
                                                                               Counter/Cross Claimant,
                                                            20   vs.
                                                            21   THE BANK OF NEW YORK MELLON F/K/A
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            22   FOR THE CERTIFICATEHOLDERS OF THE
                                                                 CWABS,        INC.,      ASSET-BACKED
                                                            23   CERTIFICATES,        SERIES     2006-2;
                                                                 HOUSEHOLD         FINANCE      REALTY
                                                            24   CORPORATION OF NEVADA; UNIVERSITY
                                                                 MEDICAL CENTER; ALLIED COLLECTION
                                                            25   SERVICES, INC.; LILIANA M. MORFIN, an
                                                                 individual; RAUL CHIANG-BUENO, an
                                                            26   individual,
                                                            27                  Counter/Cross-Defendants.
                                                            28

                                                                 49529572;1
                                                                    Case 2:16-cv-01811-GMN-DJA Document 110 Filed 09/11/19 Page 2 of 2




                                                            1    TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            2                 PLEASE TAKE NOTICE that The Bank of New York Mellon fka The Bank of New York as

                                                            3    Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2006-2,

                                                            4    hereby provide notice that Vatana Lay, Esq. and Thera A. Cooper, Esq. are no longer associated with

                                                            5    the law firm of Akerman LLP.

                                                            6                 Akerman LLP continues to serve as counsel for The Bank of New York Mellon fka The

                                                            7    Bank of New York as Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed

                                                            8    Certificates, Series 2006-2 in this action. All items, including, but not limited to, pleadings, papers,
                                                            9    correspondence, documents and future notices in this action should continue to be directed to Ariel

                                                            10   E. Stern, Esq., and Scott R. Lachman, Esq.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                              DATED this 11th day of September, 2019.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  AKERMAN LLP
AKERMAN LLP




                                                            13                                                  /s/ Scott R. Lachman
                                                                                                                ARIEL E. STERN, ESQ.
                                                            14                                                  Nevada Bar No. 8276
                                                                                                                SCOTT R. LACHMAN, ESQ.
                                                            15                                                  Nevada Bar No. 12016
                                                                                                                1635 Village Center Circle, Suite 200
                                                            16                                                  Las Vegas, NV 89134
                                                            17                                                  Attorneys for The Bank of New York Mellon fka The
                                                                                                                Bank of New York as Trustee for the Certificateholders
                                                            18                                                  of the CWABS, Inc., Asset-Backed Certificates, Series
                                                                                                                2006-2
                                                            19

                                                            20
                                                                                                          COURT APPROVAL
                                                            21
                                                                              IT IS SO ORDERED.
                                                            22
                                                                                   September 12, 2019
                                                                              Date:______________
                                                            23
                                                                                                                        ___________________________________
                                                            24                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                        Case No.: 2:16-cv-01811-GMN-DJA
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 49529572;1
